DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because it mirror claim language features in legalese, and without showing the improvement over the prior art.  Based on previous office actions and interview, examiner notes that the improvement over the prior art is adding additional conversational filler in the dialog exchange; the current abstract does not clearly reflect this particular feature.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,245,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional claim elements toward the candidate filler and the claim relationships between the slots, semantic analysis, and the like, are not necessary to realize the functionality of the claims in the instant invention.

17/666439
11245646
1. A method comprising, by a client system: receiving, at the client system, a first user input; processing, by the client system, the first user input to provide an initial response by: identifying one or more entities referenced by the first user input; and providing, by the client system, the initial response, wherein the initial response comprises a conversational filler referencing at least one of the one or more identified entities; processing the first user input to provide a complete response by: identifying, by the client system, one or more intents and one or more slots associated with the first user input based on a semantic analysis by a natural-language understanding module; and providing, by the client system, the complete response subsequent to the initial response, wherein the complete response is based on the one or more intents and the one or more slots.

2. The method of claim 1, further comprising: determining a classification of the first user input based on a machine-learning classifier model; generating a plurality of candidate conversational fillers based on the classification of the first user input and the one or more identified entities, wherein each candidate conversational filler references at least one of the one or more identified entities; and prior to providing the initial response, selecting the conversational filler from the plurality of candidate conversational fillers.

3. The method of claim 2, wherein the candidate conversational fillers are based on conversational filler templates stored in a database of conversational filler templates, and wherein the conversational filler templates are pre-generated filler templates.

4. The method of claim 2, wherein the candidate conversational fillers are based on conversational filler templates stored in a database of conversational filler templates, wherein the filler templates are based on content extracted from comments associated with a plurality of entities.

5. The method of claim 4, wherein generating the plurality of candidate conversational fillers comprises selecting one or more general comments associated with the one or more identified entities from the database of general comments.

6. The method of claim 2, wherein the classification of the first user input comprises one or more of an opinion query, a fact-based query, or a command query.

7. The method of claim 2, wherein the classification is determined from a plurality of classifications, and wherein each classification of the plurality of classifications is associated with a set of n-grams relevant to the respective classification, wherein the first user input comprises one or more n-grams, and wherein the classification of the first user input is further based on a comparison between the one or more n-grams of the first user input to the sets of n-grams associated with the plurality of classifications.

8. The method of claim 2, further comprising: ranking, by the one or more computing systems, the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers, wherein ranking of the candidate conversational fillers is further based on a user profile of the first user, wherein a language register associated with the first user is stored in the user profile of the first user, and wherein the ranking of the candidate conversational fillers is further based on which candidate conversational fillers match the language register associated with the first user.

9. The method of claim 2, further comprising: identifying a query associated with the first user input responsive to receiving the first user input; and determining a time period to process the first user input based on the query associated with the first user input.

10. The method of claim 9, further comprising: ranking, by the one or more computing systems, the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers, wherein ranking of each of the candidate conversational fillers is further based on a comparison between the time period to process the query and a time period to respond with the respective candidate filler.

11. The method of claim 9, further comprising: identifying one or more search results corresponding to the query; and generating the complete response based on the one or more search results.



12. The method of claim 2, further comprising: performing, for each candidate conversational filler, a logical consistency check of the candidate conversational filler with respect to the one or more identified entities.

13. The method of claim 12, further comprising: ranking, by the one or more computing systems, the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers, wherein ranking the candidate conversational fillers is further based on the logical consistency checks.

14. The method of claim 12, wherein generating the plurality of candidate conversational fillers comprises filtering one or more candidate conversational fillers based on the logical consistency checks.

15. The method of claim 2, further comprising: ranking, by the one or more computing systems, the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers, wherein information associated with the recency of previously used candidate conversational fillers provides information associated with a time period of each of the plurality of candidate conversational fillers that have been previously presented as the initial response to the first user.

16. The method of claim 15, wherein ranking the candidate conversational fillers based on the recency of previously used candidate conversational fillers comprises filtering out one or more candidate conversational fillers that have been previously presented as the initial response to the first user within a threshold time period.

17. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive, at a client system, a first user input; process, by the client system, the first user input to provide an initial response by: identify one or more entities referenced by the first user input; and provide, by the client system, the initial response, wherein the initial response comprises a conversational filler referencing at least one of the one or more identified entities; process the first user input to provide a complete response by: identify, by the client system, one or more intents and one or more slots associated with the first user input based on a semantic analysis by a natural-language understanding module; and provide, by the client system, the complete response subsequent to the initial response, wherein the complete response is based on the one or more intents and the one or more slots.




























18. A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: receive, at a client system, a first user input; process, by the client system, the first user input to provide an initial response by: identify one or more entities referenced by the first user input; and provide, by the client system, the initial response, wherein the initial response comprises a conversational filler referencing at least one of the one or more identified entities; process the first user input to provide a complete response by: identify, by the client system, one or more intents and one or more slots associated with the first user input based on a semantic analysis by a natural-language understanding module; and provide, by the client system, the complete response subsequent to the initial response, wherein the complete response is based on the one or more intents and the one or more slots.
1. A method comprising, by one or more computing systems: receiving, from a client system associated with a first user, a first user input from the first user; processing the first user input to provide an initial response by: identifying, by the one or more computing systems, one or more entities referenced by the first user input; determining, by the one or more computing systems, a classification of the first user input based on a machine-learning classifier model; generating, by the one or more computing systems, a plurality of candidate conversational fillers based on the classification of the first user input and the one or more identified entities, wherein each candidate conversational filler references at least one of the one or more identified entities, and wherein the candidate conversational fillers are based on conversational filler templates stored in a database of conversational filler templates, and wherein the conversational filler templates are pre-generated filler templates; and sending, by the one or more computing systems to the client system, instructions for presenting one or more of the candidate conversational fillers as the initial response; and processing the first user input to provide a complete response by: identifying, by the one or more computing systems, one or more intents and one or more slots associated with the first user input based on a semantic analysis by a natural-language understanding module; generating, by the one or more computing systems, the complete response based on the identified intents and slots; and sending, by the one or more computing systems to the client system, instructions for presenting the complete response to the first user subsequent to the initial response.

2. The method of claim 1, wherein the classification of the first user input comprises one or more of an opinion query, a fact-based query, or a command query.

3. The method of claim 1, wherein the classification is determined from a plurality of classifications, and wherein each classification of the plurality of classifications is associated with a set of n-grams relevant to the respective classification, wherein the first user input comprises one or more n-grams, and wherein the classification of the first user input is further based on a comparison between the one or more n-grams of the first user input to the sets of n-grams associated with the plurality of classifications.

4. The method of claim 1, further comprising: ranking, by the one or more computing systems, the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers, wherein ranking of the candidate conversational fillers is further based on a user profile of the first user, wherein a language register associated with the first user is stored in the user profile of the first user, and wherein the ranking of the candidate conversational fillers is further based on which candidate conversational fillers match the language register associated with the first user.

5. The method of claim 1, wherein the conversational filler templates are based on content extracted from comments associated with a plurality of entities.

6. The method of claim 5, wherein generating the plurality of candidate conversational fillers comprises selecting one or more general comments associated with the one or more identified entities from the database of general comments.





7. The method of claim 1, further comprising: identifying a query associated with the first user input responsive to receiving the first user input; and determining a time period to process the first user input based on the query associated with the first user input.

8. The method of claim 7, further comprising: ranking, by the one or more computing systems, the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers, wherein ranking of each of the candidate conversational fillers is further based on a comparison between the time period to process the query and a time period to respond with the respective candidate filler.

9. The method of claim 7, further comprising: identifying one or more search results to corresponding to the query; generating a complete response based on the one or more search results; and sending instructions for presenting the complete response to the first user subsequent to the initial response.

10. The method of claim 1, further comprising: performing, for each candidate conversational filler, a logical consistency check of the candidate conversational filler with respect to the one or more identified entities.

11. The method of claim 10, further comprising: ranking, by the one or more computing systems, the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers, wherein ranking the candidate conversational fillers is further based on the logical consistency checks.

12. The method of claim 10, wherein generating the plurality of candidate conversational fillers comprises filtering one or more candidate conversational fillers based on the logical consistency checks.

13. The method of claim 1, further comprising: ranking, by the one or more computing systems, the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers, wherein information associated with the recency of previously used candidate conversational fillers provides information associated with a time period of each of the plurality of candidate conversational fillers that have been Previously Presented as the initial response to the first user.

14. The method of claim 13, wherein ranking the candidate conversational fillers based on the recency of previously used candidate conversational fillers comprises filtering out one or more candidate conversational fillers that have been Previously Presented as the initial response to the first user within a threshold time period.

15. The method of claim 1, further comprising: ranking the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a recency of previously used candidate conversational fillers.

16. The method of claim 15, wherein the presenting one or more of the candidate conversational fillers as the initial response comprises presenting at least one top ranked candidate conversational fillers.

17. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive, from a client system associated with a first user, a first user input from the first user; process the first user input to provide an initial response by: identify one or more entities referenced by the first user input; determine a classification of the first user input based on a machine-learning classifier model; generate a plurality of candidate conversational fillers based on the classification of the first user input and the one or more identified entities, wherein each candidate conversational filler references at least one of the one or more identified entities, and wherein the candidate conversational fillers are based on conversational filler templates stored in a database of conversational filler templates, and wherein the conversational filler templates are pre-generated filler templates; and send, to the client system, instructions for presenting one or more of the candidate conversational fillers as the initial response; and process the first user input to provide a complete response by: identify one or more intents and one or more slots associated with the first user input based on a semantic analysis by a natural-language understanding module; generate the complete response based on the identified intents and slots; and send, to the client system, instructions for presenting the complete response to the first user subsequent to the initial response.

18. A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: receive, from a client system associated with a first user, a first user input from the first user; process the first user input to provide an initial response by: identify one or more entities referenced by the first user input; determine a classification of the first user input based on a machine-learning classifier model; generate a plurality of candidate conversational fillers based on the classification of the first user input and the one or more identified entities, wherein each candidate conversational filler references at least one of the one or more identified entities, and wherein the candidate conversational fillers are based on conversational filler templates stored in a database of conversational filler templates, and wherein the conversational filler templates are pre-generated filler templates; and send, to the client system, instructions for presenting one or more of the candidate conversational fillers as the initial response; and process the first user input to provide a complete response by: identify one or more intents and one or more slots associated with the first user input based on a semantic analysis by a natural-language understanding module; generate the complete response based on the identified intents and slots; and send, to the client system, instructions for presenting the complete response to the first user subsequent to the initial response.


Allowable Subject Matter

Claims 1-19 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter: Ferrucci et al (20130035930) teaches determining the classification on the input query – para 0026 – determining the concept;  determining candidate slot fillers – para 0078; chosen based on the determine concept/topic/context – para 0081; ranking the candidate fillers – para 0012 and re-ranking the models, as, over time, their scores change --  para 0097-0099).  Ferrucci et al (20130035930), also teaches selecting based upon content/context extracted from the feedback/comments – para 0116, reflected on para 0081-0086 with aggregated scores based on the query.  Fitzpatrick (20140298151) teaches the use of templates (para 0004) to generated pre-stored fillers for insertion (para 0098).  Raux (20200027443), teaches a task/intent gating system to determine the type of dialog exchange (see fig 3).  Ross Jr et al (20080015864) teaches during a query with a user, par 0068-0069, handling input that can be a command as well - para 0067, 0068; in the overall context of a dialog/ conversation between the user and the application - par 0002,0003,0006), determining a state of the conversation with the user -- para0026, wherein the dialog/conversation manager stores dialog/responses — which can be in text typed format — para 0109; handling additional input at an unexpected time — par 0076); and responding accordingly of the user’s dialog, which can be a recent input or a task/command - para 0026, 0032, 0034).  Ross Jr et al (20080015864) also teaches separating domain dependent and domain independent knowledge sources used in the dialog process - para 0009, 0010); as well as providing slot-based questions for variable number of responses - para 0068; with possible fragmented questions — para 0070; wherein, as an example, intents are goals - para 0061; and tracking the state of the dialog - para 0064).  However, none of the prior art explicitly teaches the claim limitations toward the concept of using additional conversational fillers during a dialog with a user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        11/01/2022